               Case 1:20-cv-09384-CM Document 4 Filed 01/19/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RODOLFO PACHECO,

                                 Plaintiff,
                                                                   20-CV-9384 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
UNITED STATES OF AMERICA,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated November 24, 2020, the Court directed Plaintiff, within thirty days, to submit

an amended request to proceed in forma pauperis (“IFP”) or pay the $400.00 in fees required to file

a civil action in this Court. 1 That order specified that failure to comply would result in dismissal of

the complaint. Plaintiff has not filed an amended IFP application or paid the fees. Accordingly, the

complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       January 19, 2021
             New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




         On December 1, 2020, the filing fees required to file a federal civil action increased to
         1

$402.00 – a $350.00 filing fee plus a $52.00 administrative fee. Because Plaintiff’s action was filed
prior to December 1, 2020, the increased filing fees do not apply to this action.
